IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ERIE INSURANCE EXCHANGE                     : No. 180 MAL 2022
                                            :
                                            :
             v.                             : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
KEITH R WILTON; JOHN P. BRANDT,             :
O.D., KAREN BRANDT, MASTER FORCE            :
CONSTRUCTION CORP., ROBERT                  :
DEHARDER, WE DO METAL                       :
ROOFS.COM, WE DO METAL ROOFS,               :
AND FOX HOME IMPROVEMENT                    :
NETWORK CORP.                               :
                                            :
                                            :
PETITION OF: JOHN P. BRANDT, O.D.,          :
KAREN BRANDT


                                     ORDER



PER CURIAM

     AND NOW, this 5th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.